Citation Nr: 1430114	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  05-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded this case in July 2010, June 2012, and December 2013 for additional development and due process.

In March 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who was subsequently designated to serve as Acting Chairman of the Board, and thus unavailable to consider the appeal.  The Veteran requested a new Board hearing and testified before the undersigned in August 2013.  Transcripts of both hearings are of record.  The claims file is now entirely electronic, contained in Virtual VA and the Veterans' Benefit Management System (VBMS).  

As noted during the August 2013 hearing, additional issues that were certified for appeal, namely, service connection for a neck disability and a back disability, were subsequently granted in full by the RO.  Therefore, they are no longer on appeal.


FINDINGS OF FACT

The Veteran's hepatitis C was not incurred or aggravated by service as the highly probative and competent evidence established that more likely than not, not resulted from a blood transfusion prior to his entrance into active duty service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was notified of the evidence and information necessary to establish his service connection claim, and who was responsible for obtaining which types of evidence, in January 2004 and July 2008.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect as to the post-adjudication notice was cured by subsequent readjudication, including in a May 2014 Supplemental Statement of the Case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Veteran was not provided a notice letter listing the risk factors associated with the development of hepatitis C; however, he was advised of the risk factors in adjudicatory documents, and he was questioned about his risk factors during VA examinations and hearings.  The Veteran and his representative also indicated actual knowledge by identifying risk factors prior to, during, and after service.  Therefore, there is no resulting prejudice.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The August 2013 Board hearing focused on the elements necessary to substantiate the claim on appeal.  The undersigned VLJ asked questions to obtain pertinent evidence and suggest missing evidence, including risk factors and medical records, and the Veteran and his representative demonstrated actual knowledge of the required elements.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects during the hearing or otherwise, and the Veteran has had ample opportunity to participate in the adjudication.  See Sanders, 487 F.3d 881.
  
All pertinent, available medical evidence has been obtained, including service treatment records and post-service records for which the Veteran provided sufficient authorization.  As directed in the prior remands, the AOJ obtained VA treatment records and private records from Dr. Ginn (with the most recent records received in February 2014).  In January 2014, per the prior remand, VA requested the Veteran to provide authorization for any records from his prior employer starting in the early 1970s; however, he did not respond to this request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing facts and evidence is not a one-way street, and the claimant has a responsibility to cooperate in such development).  The Veteran submitted a private medical opinion, and a VA examination and opinion were provided in November 2010, as directed in the prior remand.  There is no argument or indication that the examination or opinion is inadequate, and a December 2010 addendum confirmed review of the claims file.  

The prior remand directives were satisfied, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Sanders, 487 F.3d 881.  

II.  Merits Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran was first diagnosed with hepatitis C in 1998 or 1999 which was confirmed by a liver biopsy in 2000.  He contends that his hepatitis C is due to frequent exposure to blood from wounded soldiers on his skin while volunteering in a triage unit during service in the Republic of Vietnam from 1969 to 1970.  The Veteran has also reported a risk factor prior to service of a blood transfusion in 1964, and a risk factor after service of exposure to blood as a fire fighter.  See, e.g., 2/05 VA Form 9; 3/09 hearing testimony; 8/13 hearing transcript (on Virtual VA, uploaded 6/14).

It is unclear whether the Veteran actually had any exposure to blood in service as he reports.  In this regard, his DD Form 214 reflects that his military occupational specialty from 1969 to 1970 while in Vietnam was an engine repairman.  However, the Veteran testified at the August 2013 Board hearing that his secondary military occupational specialty was with "Special Forces," which included medic training.  See hearing transcript (Virtual VA, at p.5).  Service records reflect that he had airborne training and "commo" (or communications) training with Special Forces (SF).  See STRs (at p.52).  There is no evidence to corroborate the Veteran's report being trained as a medic, volunteering for triage, or exposure to blood of other soldiers.  Nevertheless, this risk factor was considered in the medical opinions.  

The preponderance of the evidence is against a finding of service incurrence or aggravation of hepatitis C.  As discussed below, the most probative evidence indicates that the disease is due to the Veteran's pre-service risk factor, not service. 

The Veteran was afforded a VA examination in November 2010.  The examiner noted the Veteran's diagnosis of hepatitis C in 1998, with no cirrhosis shown in a 2000 liver biopsy.  The Veteran reported being in a serious motor vehicular collision that required blood transfusions in 1964, which the examiner noted was prior to the screening for hepatitis C.  The Veteran also reported exposure to blood during service, although he denied any surgery or blood transfusions during service.  He also denied any sexual partners with hepatitis C, history of tattoos, penetrating injury, use of intranasal cocaine or intravenous drugs, or any surgery since 1964.  The examiner opined that the Veteran's hepatitis C was "most likely secondary to blood transfusions received in 1964 prior to military service."  See 1/23/14 medical records (at pp.10-11).  In a December 2010 addendum report, this VA examiner indicated he had reviewed the claims file.  He reiterated his prior opinion and stated there was no information of record that "distracts from the obvious portal of entry for the hepatitis C virus, again more likely than not relating to that of acquired blood transfusions received in 1964 prior to Military Service rather than exposure to handling of wounded soldiers in Vietnam."  See id. (at pp.12-13).

In a July 2013 letter, the Veteran's treating gastroenterology provider since September 2000, Dr. Ginn, stated that his "risk factors for having contracted hepatitis are twofold.  It is most likely that he got this hepatitis C infection when he was exposed to a ten unit blood transfusion at age sixteen when he was involved in a motor vehicle accident.  The second potential exposure is topical blood exposure that he experienced working as a medic in Vietnam."  See 8/6/13 medical record.

Prior records from Dr. Ginn were consistent with the July 2013 letter.  For example, in a September 2000 letter, Dr. Ginn stated that the Veteran's hepatitis C was "probably encountered with his blood transfusions in 1964."  Dr. Ginn noted the risk factor of blood transfusion, and the Veteran denied other potential risk factors.  Similarly, a November 2001 record from Dr. Ginn noted that the "onset of his disease [of hepatitis C] was 1964."  See 11/4/10 medical records (at pp. 3-4, 13).  

The Veteran and his representative assert that comments in an April 2008 VA psychiatric examination report raised reasonable doubt, such that the evidence is in relative equipoise, as to his hepatitis C having been incurred during service.  See hearing transcripts.  That examiner noted that the Veteran had hepatitis C "apparently from one of three causes," noting the reported risk factors of a blood transfusion in 1964, contact with blood from injured soldiers during service, and being exposed to blood as a fire fighter after service.  The examiner stated that the etiology of the Veteran's hepatitis C was "uncertain, but may have been from a blood transfusion" prior to service.  See 5/16/08 medical record (at pp. 3, 14).  

Contrary to the Veteran's assertions, this examiner merely noted that his reported risk factors could be three possible alternative causes, but did not offer an opinion as to which risk factor was more likely than not the cause of the Veteran's disease.  The mere possibility of causation is not sufficient for service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Moreover, there is no indication that this examiner had any training or expertise regarding the causes of hepatitis C, as opposed to the other VA and private opinions of record.  

During the March 2009 Board hearing, the Veteran indicated that Dr. Ginn had told him the reported contact with blood during service was a possible cause of his hepatitis.  The Veteran also testified that he personally believed his hepatitis C was due to exposure to blood from vast numbers of people at a hospital and in the field during service in Vietnam because that would have been a more unsanitary environment than a hospital, referencing when he received a blood transfusion in 1964.  See VBMS 3/09 hearing testimony (transcript) at pp. 9-10, 13-14.

Although the Veteran believes that his hepatitis C was incurred as a result of service, he is not competent, as a lay person, to offer such an opinion.  Rather, this question requires application of medical training or expertise to all pertinent evidence due to the complex nature of hepatitis C and the Veteran's multiple reported risk factors.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As summarized above, the VA examiner and the Veteran's private treating provider for hepatitis C (Dr. Ginn) both opined that his hepatitis C is more likely than not, most likely, or probably due to his 1964 blood transfusion, with express consideration of his report of exposure to blood when treating wounded soldiers in service.  These medical opinions are highly probative, as they reflect consideration of all pertinent evidence, including the nature and timing of the Veteran's various reported risk factors, and are based on medical training and expertise with regard to the likelihood of developing hepatitis C from various risk factors.  

Moreover, consistent with these medical opinions, the medical dictionary indicates that hepatitis C is the most common form of post transfusion hepatitis, and that it can also follow parenteral drug abuse or other intimate personal contact with an infected person.  Dorland's Illustrated Medical Dictionary 856 (31st ed. 2007).  

As such, the medical opinions by the 2010 VA examiner and from Dr. Ginn outweigh the Veteran's lay opinion, as well as medical opinions indicating a mere possibility of incurrence during service.  Again, a mere possibility, or an opinion that a condition "may" be related to service, is insufficient for service connection.  See 38 C.F.R. § 3.102; Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127.  

The Board notes that, during the August 2013 Board hearing, the Veteran's representative asserted that the July 2013 letter from Dr. Ginn reflected an opinion that it was more likely that his hepatitis C was "aggravated" by exposure to blood during service.  See hearing transcript (on Virtual VA, at pp.10-11).  However, there was no suggestion of any such opinion in the July 2013 letter, or in any other records from Dr. Ginn.  Rather, Dr. Ginn only noted that the Veteran had an additional risk factor in service, which had not been recorded in prior records from Dr. Ginn.  There is no competent evidence of record to suggest that there was any aggravation in service, to include any symptoms or treatment in service.  

Finally, the Board notes that certain listed chronic diseases will be presumed to have been incurred during service if they manifested to a compensable degree within one year of separation from active duty service, or if there is continuity of symptomatology after service.  Such diseases include cirrhosis of the liver, although hepatitis is not listed.  See 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  There is no evidence of cirrhosis in this case, and a liver biopsy in 2000 showed no cirrhosis; therefore, this provision is inapplicable.

In sum, the preponderance of the evidence is against service connection for the Veteran's hepatitis C.  Reasonable doubt does not arise, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


